Per Curiam.
The complaint states “That defendant, in said month of May, through its agents and. servants, negligently permitted fire to escape from defendant’s engines upon said road, whereby fire was communicated to plaintiff’s fence,” etc. No reason is assigned by the plaintiff why he could not state with more certainty the time when the fire escaped from the-engine. Reason and justice dictate that the ■ complaint should be more specific in this respect, to the end that the defendant maybe able to determine who of its agents-were in charge of the train, and thereby prepare for the-trial of the issues. The motion to make the complaint-more specific in this behalf should have been sustained.
There is no charge whatever of negligence in permitting dry grass to accumulate ripon the right of way, and it was error to submit the cause to the jury upon *108that issue, for it was not made by the pleading. Kenney v. Railroad, 70 Mo. 252.
The judgment is reversed and the cause remanded.